Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-3 and 5-8 are presented for examination.
Election/Restriction
3.	Applicant’s election without traverse of Species 1 (claims 1-3 and 5-8) is acknowledged. Therefore, claims 4 (instead of claim 3) and 9-20 are withdrawn from further consideration.  
	However, claim 4 is eligible for rejoinder when its independent claim 1 is found allowable.
Claim Rejections - 35 USC § 112
4.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, lines 8-14, “open the array of memory cells for multiple read operations; read first page data from respective memory cells coupled to a selected access line of the plurality of access lines; read second page data from the respective memory cells coupled to the selected access line; and close the array of memory cells subsequent to reading the first page data and the second page data” is unclear and confusing.  How does “a first and a second next execution address selector” relate to “a next execution address selector” in lines 2 and 3 of claim 6?
5.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a voltage supply to activate a selected access line for open and close array, read first and second pages. See claim 6 and Fig. 4. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hara et al. US Pub. No. 20220157387.
	As per claim 1, Figs. 3, 11 and 13 of Hara are directed to memory device comprising: an array of memory cells comprising a plurality of strings of series-connected memory cells (Fig. 3); a plurality of access lines (WL0-WL7), each access line of the plurality of access lines connected to a control gate of a respective memory cell (MC0) of each string of series-connected memory cells of the plurality of strings of series-connected memory cells; and control logic (123, Fig. 2) configured to: open (t0, ramping to V4, Fig. 3) the array of memory cells for multiple read operations (par. 251); read first page data (Lower, Fig. 13) from respective memory cells coupled to a selected access line of the plurality of access lines; read second page data (Upper, Fig. 13) from the respective memory cells coupled to the selected access line; and close the array of memory cells (t4, at Vss, Fig. 12) subsequent to reading the first page data and the second page data. See also claim 14 of Aklik et al. US Pub. No. 20210133025.
	As per claim 2, Figs. 3 and 5 of Hara disclose further comprising: a plurality of data lines (BL0-BL(K-1), each data line of the plurality of data lines connected to a respective string of series-connected memory cells of the plurality of strings of series-connected memory cells (Fig. 3); and a page buffer (133) connected to the plurality of data lines, the page buffer comprising a respective plurality of latches (ADL1, BDL1, XDL2) for each data line of the plurality of data lines to store the first page data and the second page data in parallel.
	As per claim 3, Figs. 3 and 5 of Hara disclose further comprising: a plurality of data lines (BL0-BL(K-1), each data line of the plurality of data lines connected to a respective string of series-connected memory cells of the plurality of strings of series-connected memory cells (Fig. 3); and a page buffer (133) connected to the plurality of data lines, the page buffer comprising a respective plurality of latches (ADL1, BDL1, XDL2) for each data line of the plurality of data lines to sequentially store the first page data and the second page data, wherein the control logic is configured to transfer the first page data out of the respective latch for each data line of the plurality of data lines (S17)  prior to reading the second page data (S19).
	As per claim 5, Fig. 8 of Hara discloses wherein the first page data comprises a first logical page and the second page data comprises a second logical page.
	As per claim 6, Fig. 13 of Hara discloses wherein the control logic is configured to: open the array of memory cells for multiple read operations by ramping up each access line of the plurality of access lines from a reference voltage (Vss) to a voltage sufficient (V4) to activate each respective memory cell coupled to each access line of the plurality of access lines; and close the array of memory cells by ramping up each access line of the plurality of access lines to the voltage sufficient (V7) to activate each respective memory cell coupled to each access line of the plurality of access lines followed by ramping down each access line of the plurality of access lines to the reference voltage.
	As per claims 7 and 8, paragraph 182 of Hara discloses wherein the control logic is configured to read the second page data without ramping down an unselected access line of the plurality of access lines to the reference voltage (Vread) after reading the first page data.
9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOAI V HO/Primary Examiner, Art Unit 2827